USCA11 Case: 20-12000   Date Filed: 04/28/2021   Page: 1 of 9



                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                          No. 20-12000
                      Non-Argument Calendar
                    ________________________

               D.C. Docket No. 4:19-cv-00271-RH-MJF



CHRISTOPHER CHESTNUT,

                                                        Plaintiff-Appellant,

                                 versus

CHARLES CANADY,
Justice,
RICKY POLSTON,
Justice,
JORGE LABARGA,
Justice,
C. ALAN LAWSON,
Justice,
BARBARA LAGOA,
Justice, et al.,

                                                   Defendants-Appellees.
              USCA11 Case: 20-12000          Date Filed: 04/28/2021   Page: 2 of 9



                                 ________________________

                         Appeal from the United States District Court
                             for the Northern District of Florida
                               ________________________

                                         (April 28, 2021)

Before JILL PRYOR, GRANT and ANDERSON, Circuit Judges.

PER CURIAM:

        Christopher Chestnut, proceeding pro se, appeals the dismissal of his

42 U.S.C. § 1983 action against several current and former Florida Supreme Court

Justices and the Clerk of the Florida Supreme Court. On appeal, Chestnut argues

that the district court erred in dismissing his complaint under the Rooker-Feldman1

doctrine and that it abused its discretion in alternatively dismissing his complaint

under the Younger2 abstention doctrine. We agree that Rooker-Feldman does not

apply to this case. But we conclude that the district court did not abuse its

discretion when it dismissed the complaint under the Younger abstention doctrine;

thus, we affirm.3

   I.         BACKGROUND



        1
        Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).
        2
            Younger v. Harris, 401 U.S. 37 (1971).
        3
       Appellees also argue that Chestnut’s suit is barred by Eleventh Amendment and judicial
immunity. Because we decide the case on Younger abstention grounds, we do not address this
argument.

                                                 2
          USCA11 Case: 20-12000       Date Filed: 04/28/2021   Page: 3 of 9



      This case arises out Chestnut’s permanent disbarment from the Florida Bar.

Following three findings of probable cause by grievance committees, the Florida

Bar filed three complaints against Chestnut in the Florida Supreme Court (“FSC”).

The FSC appointed referees to conduct evidentiary hearings in the cases. Those

referees found Chestnut guilty of violating the disciplinary rules of the Florida Bar

in nine of the 11 matters. The FSC approved the referees’ findings of fact and

recommendations as to guilt and ordered that Chestnut be disbarred on May 3,

2019. Chestnut filed a motion for rehearing on May 20, 2019, which was denied

on August 2, 2019.

      While these three original disciplinary complaints were pending before the

FSC, the Florida Bar filed a fourth complaint against Chestnut, based on new

probable cause findings from grievance committees. As with the other complaints,

the FSC appointed a referee who found Chestnut violated Florida Bar rules in three

of four cases. In response to this finding, the FSC entered an order permanently

disbarring Chestnut on August 22, 2019. Chestnut filed a motion for rehearing,

which was denied on November 18, 2019.

      Before he was disbarred but while disciplinary complaints against him were

pending, on June 4, 2019, Chestnut filed in the United States District Court for

Northern District of Florida the instant § 1983 action against the Justices and Clerk

of the FSC. Following two amendments, the operative complaint was filed on


                                          3
               USCA11 Case: 20-12000            Date Filed: 04/28/2021      Page: 4 of 9



January 31, 2020. In that complaint, Chestnut alleged the Justices and the Clerk

violated his due process rights in disbarring him. He requested that the court void

the orders to disbar him and enjoin “the Justices on the Supreme Court of Florida

from enforcing the sanction of disbarment and permanent disbarment.” Doc. 13 at

46.4

         The Justices filed a motion to dismiss Chestnut’s second amended complaint

for lack of subject matter jurisdiction and failure to state a claim. They argued,

among other things, that they were protected by Eleventh Amendment and judicial

immunity. They also argued that the district court should decline to consider the

claim under the Rooker-Feldman doctrine, which prevents district courts from

hearing “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

Ultimately, the district court granted the motion to dismiss on the ground that the

suit was barred by Rooker-Feldman. The district court held in the alterative that,

to the extent that Rooker-Feldman was inapplicable, the suit would be barred by

the Younger abstention doctrine.

         This is Chestnut’s appeal.

   II.         STANDARD OF REVIEW


         4
             “Doc.” numbers refer to the district court’s docket entries.
                                                     4
          USCA11 Case: 20-12000       Date Filed: 04/28/2021    Page: 5 of 9



      We review de novo dismissals for lack of subject matter jurisdiction

pursuant to Rooker-Feldman. Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir.

2009). We review the district court’s decision to apply Younger abstention for an

abuse of discretion. 31 Foster Children v. Bush, 329 F.3d 1255, 1274 (11th Cir.

2003). A district court abuses its discretion when it makes an error of law.

United States v. Pruitt, 174 F.3d 1215, 1219 (11th Cir. 1999).

   III.   DISCUSSION

      On appeal, Chestnut argues that the district court erred in ruling that this

case was barred by the Rooker-Feldman doctrine because the disbarment matter

was ongoing when he filed this § 1983 suit. He also argues that the district court

abused its discretion when it ruled in the alternative that the case should be

dismissed under the Younger abstention doctrine. We address each of these

questions in turn.

   A. Chestnut’s Suit Is Not Barred by the Rooker-Feldman Doctrine.

      The Rooker-Feldman doctrine precludes a federal court, other than the

Supreme Court, from exercising jurisdiction over a claim brought by an

unsuccessful party in a state court case. See Alvarez v. Attorney Gen. for Fla.,

679 F.3d 1257, 1262–63 (11th Cir. 2012). The Rooker-Feldman doctrine only

applies when the state court proceedings have ended prior to the district court

proceeding. Nicholson, 558 F.3d at 1278. In determining whether the Rooker-


                                          5
          USCA11 Case: 20-12000       Date Filed: 04/28/2021   Page: 6 of 9



Feldman doctrine applies, we look to when the initial complaint is filed in federal

court, rather than the date of any amended complaints. Lozman v. City of Riviera

Beach, Fla., 713 F.3d 1066, 1072 n.3 (11th Cir. 2013). State proceedings have not

ended if an appeal from the state court judgment is pending at the time that the

plaintiff commences the federal court action. Nicholson, at 1278–79.

      Chestnut originally filed this case on June 4, 2019. At that time, his motion

for rehearing on his initial disbarment and the complaints against him that led to

his permanent disbarment were pending before the FSC. Although Chestnut filed

an amended complaint after his motions for rehearing were denied, his state court

proceedings had not ended when he filed his initial complaint. Thus, the Rooker-

Feldman doctrine does not apply here; Chestnut was not a “state-court loser[]”

when his case was still pending in state court. Exxon Mobil, 544 U.S. at 284.

   B. The District Court Did Not Abuse Its Discretion in Dismissing
      Chestnut’s Complaint Under the Younger Abstention Doctrine.

      After determining that Chestnut’s case was barred by the Rooker-Feldman

doctrine, the district court alternatively held that “if Rooker-Feldman is deemed

inapplicable here on the ground that the Florida Supreme Court proceeding was

still pending when this federal action was filed,” the case would still be barred by

the Younger abstention doctrine. Doc. 21 at 3. On appeal, Chestnut argues that the

district court abused its discretion by determining that Younger abstention applies

here because (1) Younger abstention is inappropriate when the district court has
                                          6
          USCA11 Case: 20-12000        Date Filed: 04/28/2021    Page: 7 of 9



jurisdiction under 28 U.S.C. § 1343, which gives district courts original

jurisdiction over certain civil rights actions, and (2) the bad faith exception to

Younger abstention applies in this case. We disagree.

       Younger abstention applies where (1) the state judicial proceedings are

ongoing, (2) those proceedings implicate important state interests, and (3) the state

proceedings provide an adequate opportunity to litigate the plaintiff’s federal

constitutional claims. 31 Foster Children, 329 F.3d at 1274. As with the Rooker-

Feldman doctrine, we look to the date the initial complaint was filed to determine

if a case is ongoing. Liedel v. Juvenile Court of Madison Cty., Ala.,

891 F.2d 1542, 1546 n.6 (11th Cir. 1990). The plaintiff has the burden to show

that the state proceeding will not provide him an adequate remedy for his federal

claim. 31 Foster Children, 329 F.3d at 1279. Generally, in the absence of

authority to the contrary, a federal court should assume that a state’s procedures

will afford the plaintiff an adequate remedy. Id.

      The district court made no error of law in ruling that Younger abstention

applied to Chestnut’s § 1983 action. State judicial proceedings against Chestnut

were ongoing when he filed his initial complaint in June 2019. Supreme Court

precedent instructs that state disciplinary proceedings against attorneys implicate

important state interests for the purposes of Younger abstention. Middlesex Cnty.

Ethics Comm. v. Garden State Bar Assn., 457 U.S. 423, 434–35 (1982). And


                                           7
           USCA11 Case: 20-12000        Date Filed: 04/28/2021    Page: 8 of 9



although Chestnut provides a history of racial discrimination in southern state

courts in his appellate brief, he does not point to any state procedures or other

authorities that indicate he did not have an opportunity to raise these claims in his

state proceeding. Indeed, he made some of the same due process arguments before

the FSC.

      Chestnut nonetheless argues that Younger abstention should not apply here

because the district court had original jurisdiction over the matter under 28 U.S.C.

§ 1343. This is incorrect. Younger and its progeny are only implicated after the

district court has concluded it has jurisdiction. It is the nature of the state

proceedings, not the district court’s jurisdiction, that a court analyzes when

determining if it should abstain under Younger. See id. at 431–32. As such, the

statute that granted the district court jurisdiction of this case does not alter our

Younger analysis.

      Chestnut also argues that this case falls under the bad faith exception to

Younger. Here, too, we disagree. A proceeding is initiated in bad faith if it is

brought without a reasonable expectation of obtaining a valid conviction. Redner

v. Citrus County, Fla., 919 F.2d 646, 650 (11th Cir. 1990). The bad faith

exception requires a substantial allegation that shows actual bad faith. See

Younger, 401 U.S. at 48. Chestnut has provided us with no evidence that the

disciplinary proceedings against him were brought without a reasonable


                                            8
          USCA11 Case: 20-12000       Date Filed: 04/28/2021   Page: 9 of 9



expectation of obtaining a finding of guilt. Based on the record before us, the

Florida Bar appeared to have ample evidence that Chestnut had engaged in alleged

misconduct before filing the complaint with the FSC. Therefore, the bad faith

exception does not apply.

      Chestnut’s action meets the three requirements for Younger abstention: At

the time of filing, (1) there was an ongoing state proceeding that (2) implicated an

important state interest and (3) those proceedings provided adequate opportunity

for Chestnut to be heard. Chestnut’s arguments about jurisdiction and bad faith are

unavailing. As such, we cannot say that the district court abused its discretion in

abstaining from the case.

   IV.   CONCLUSION

      For the foregoing reasons, the district court’s order of dismissal based on

Younger abstention is affirmed.

      AFFIRMED.




                                          9